UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 0-13782 INDEPENDENCE TAX CREDIT PLUS L.P. II (Exact name of registrant as specified in its charter) Delaware 13-3646846 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 625 Madison Avenue, New York, New York (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (212) 317-5700 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.þ Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).o Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yesþ No PART I – Financial Information Item 1.Financial Statements. INDEPENDENCE TAX CREDIT PLUS L.P. II AND SUBSIDIARIES Consolidated Balance Sheets September 30, March 31, (Unaudited) (Audited) ASSETS Operating assets Property and equipment at cost, net of accumulated depreciation of $29,755,084 and $44,397,771, respectively $ $ Cash and cash equivalents Cash held in escrow Deferred costs, net of accumulated amortization of $69,815 and $215,000, respectively Other assets Total operating assets Assets from discontinued operations (Note 6) Property and equipment held for sale, net of accumulated depreciation of $12,517,429 and $0, respectively 0 Net assets held for sale 0 Total assets from discontinued operations 0 Total assets $ $ LIABILITIES AND PARTNERS’ DEFICIT Liabilities Mortgage notes payable $ $ Accounts payable Security deposit payable Accrued interest Due to local general partners and affiliates Due to general partner and affiliates Total operating liabilities Liabilities from discontinued operations (Note 6) Mortgage notes payable of assets held for sale 0 Net liabilities held for sale 0 Total liabilities from discontinued operations 0 Total liabilities Commitments and contingencies (Note 7) Partners’ deficit Limited partners (58,928 BACs issued and outstanding) ) ) General partner ) ) Independence Tax Credit Plus L.P. II total ) ) Noncontrolling interests ) ) Total partners’ deficit ) ) Total liabilities and partners’ deficit $ $ See accompanying notes to consolidated financial statements. - 2 - INDEPENDENCE TAX CREDIT PLUS L.P. II AND SUBSIDIARIES Consolidated Statements of Operations (Unaudited) Three months Ended September 30, Six months Ended September 30, 2009* 2009* Revenues Rental income $ Other income Total revenues Expenses General and administrative General and administrative-related parties (Note 2) Repairs and maintenance Operating Taxes Insurance Financial, principally interest Depreciation and amortization Total expenses from operations Loss from operations ) Income (loss) from discontinued operations ) ) Net income (loss) ) ) Net loss attributable to noncontrolling interests from operations Net (income) loss attributable to noncontrolling interests from discontinued operations ) ) Net (income) loss attributable to noncontrolling interests ) ) Net income (loss) attributable to Independence Tax Credit Plus L.P. II $ $ ) $ ) $ ) Loss from operations – limited partners $ ) $ ) $ ) $ ) Income (loss) from discontinued operations (including gain on sale of properties) – limited partners ) ) Net income (loss)– limited partners $ $ ) $ ) $ ) Number of BACs outstanding Loss from operations per weighted average BAC $ ) $ ) $ ) $ ) Income (loss) from discontinued operations per weighted average BAC ) ) Net income (loss) per weighted average BAC $ $ ) $ ) $ ) * Reclassified for comparative purposes. See accompanying notes to consolidated financial statements. - 3 - INDEPENDENCE TAX CREDIT PLUS L.P. II AND SUBSIDIARIES Consolidated Statement of Changes in Partners’ Deficit (Unaudited) Total Limited Partners General Partner Noncontrolling Interests Partners’ deficit – April 1, 2010 $ ) $ ) $ ) $ ) Net income (loss) ) ) Distributions ) 0 0 ) Partners’ deficit – September 30, 2010 $ ) $ ) $ ) $ ) See accompanying notes to consolidated financial statements. - 4 - INDEPENDENCE TAX CREDIT PLUS L.P. II AND SUBSIDIARIES Consolidated Statements of Cash Flows (Unaudited) Six months Ended September 30, Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Gain on sale of properties ) 0 Depreciation and amortization (Decrease) increase in accounts payable ) Increase in security deposit payable Increase in accrued interest Increase in cash held in escrow ) ) Decrease (increase) in other assets ) Decrease in due to local general partners and affiliates ) ) Increase in due to local general partners and affiliates 0 Increase in due to general partner and affiliates Total adjustments Net cash provided by operating activities Cash flows from investing activities: Proceeds from sale of properties 0 Costs paid relating to sale of properties ) 0 Improvements to property and equipment ) 0 Increase (decrease) in cash held in escrow ) Net cash provided by (used in) investing activities ) Cash flows from financing activities: Principal payments of mortgage notes ) ) Increase (decrease) in due to local general partners and affiliates ) Decrease in capitalization of consolidated subsidiaries attributable to noncontrolling interests ) ) Net cash used in financing activities ) ) Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period* $ $ Summarized below are the components of the gain on sale of properties: Proceeds from sale of properties – net $ ) $ 0 Property and equipment, net of accumulated depreciation 0 Deferred costs 0 Other assets 0 Cash held in escrow 0 Accounts payable and other liabilities 0 Due to general partners and affiliates ) 0 Due to local general partners and affiliates 0 Mortgage payable ) 0 Accrued interest ) 0 Security deposits ) 0 * Cash and cash equivalents at end of period, includes cash and cash equivalents from discontinued operations of $82,252 and $0, respectively. See accompanying notes to consolidated financial statements. - 5 - INDEPENDENCE TAX CREDIT PLUS L.P. II AND SUBSIDIARIES Notes to Consolidated Financial Statements September 30, 2010 (Unaudited) NOTE 1 – General The consolidated financial statements include the accounts of Independence Tax Credit Plus L.P. II (the “Partnership”) and fifteen other limited partnerships (“subsidiary partnerships”, “subsidiaries” or “Local Partnerships”) owning leveraged apartment complexes that are eligible for the low-income housing tax credit.The general partner of the Partnership is Related Independence Associates L.P., a Delaware limited partnership (the “General Partner”), which is managed by an affiliate of Centerline Holding Company (“Centerline”), which is the ultimate parent of the manager of the general partner of the General Partner.Through the rights of the Partnership and/or an affiliate of the General Partner, which affiliate has a contractual obligation to act on behalf of the Partnership, to remove the general partner of the subsidiary partnerships (each a “Local General Partner”) and to approve certain major operating and financial decisions, the Partnership has a controlling financial interest in the subsidiary partnerships. For financial reporting purposes, the Partnership’s fiscal quarter ends September 30.All subsidiaries have fiscal quarters ending June 30.Accounts of the subsidiaries have been adjusted for intercompany transactions from April 1 through September 30.The Partnership’s fiscal quarter ends September 30 in order to allow adequate time for the subsidiaries’ financial statements to be prepared and consolidated.All intercompany accounts and transactions with the subsidiary partnerships have been eliminated in consolidation. In accordance with FASB Accounting Standards Codification (“ASC”) Topic 810, Noncontrolling Interests in Consolidated Financial Statements (“ASC 810”), (income) loss attributable to noncontrolling interests amounted to approximately $(927,000), $7,000, $(922,000) and $16,000 for the three and six months ended September 30, 2010 and 2009, respectively.The Partnership’s investment in each subsidiary is equal to the respective subsidiary’s partners’ equity less noncontrolling interest capital, if any. Certain information and note disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) have been omitted or condensed.These condensed financial statements should be read in conjunction with the financial statements and notes thereto included in the Partnership’s Annual Report on Form 10-K for the year ended March 31, 2010. The books and records of the Partnership are maintained on the accrual basis of accounting in accordance with GAAP.In the opinion of the General Partner of the Partnership, the accompanying unaudited financial statements contain all adjustments (consisting only of normal recurring adjustments) necessary to present fairly the financial position of the Partnership as of September 30, 2010, the results of operations for the three and six months ended September 30, 2010 and 2009 and its cash flows for the six months ended September 30, 2010 and 2009.However, the operating results and cash flows for the six months ended September 30, 2010 may not be indicative of the results for the year. Recent Accounting Pronouncements In February, 2010, the FASB issued under Topic 855, Subsequent Events, ASU 2010-09, “Amendments to Certain Recognition and Disclosure Requirements”.This ASU addresses both the interaction of the requirements of this Topic with the SEC’s reporting requirements and the intended breadth of the reissuance disclosure provision related to subsequent events. An entity that is an SEC filer is not required to disclose the date through which subsequent events have been evaluated.This ASU is effective for interim or annual periods ending after June 15, 2010.The adoption of this accounting standard did not have a material effect on the Partnership’s consolidated financial statements. - 6 - INDEPENDENCE TAX CREDIT PLUS L.P. II AND SUBSIDIARIES Notes to Consolidated Financial Statements September 30, 2010 (Unaudited) NOTE 2 – Related Party Transactions An affiliate of the General Partner, Independence SLP L.P., has a .01% interest as a special limited partner in each of the subsidiary partnerships. An affiliate of the General Partner also has a minority interest in certain local partnerships. A) Other Related Party Expenses The costs incurred to related parties for the three and six months ended September 30, 2010 and 2009 were as follows: Three Months Ended September 30, Six Months Ended September 30, 2009* 2009* Partnership management fees (a) $ Expense reimbursement (b) Local administrative fee (c) Total general and administrative – General Partner Property management fees incurred to affiliates of the subsidiary partnerships’ general partners Total general and administrative – related parties $ * Reclassified for comparative purposes. The costs incurred to related parties from discontinued operations for the three and six months ended September 30, 2010 and 2009 were as follows: Three Months Ended September 30, Six Months Ended September 30, 2009* 2009* Local administrative fees (c) $ Total general and administrative - General Partner Property management fees incurred to affiliates of the subsidiary partnerships’ general partners Total general and administrative-related parties $ * Reclassified for comparative purpose. (a) The General Partner is entitled to receive a partnership management fee, after payment of all Partnership expenses, which together with the annual local administrative fees will not exceed a maximum of 0.5% per annum of invested assets (as defined in the Partnership Agreement), for administering the affairs of the Partnership. Subject to the foregoing limitation, the partnership management fee will be determined by the General Partner in its sole discretion based upon its review of the Partnership’s investments. Unpaid partnership management fees for any year will be accrued without interest and will be payable from working capital reserves or to the extent of available funds after the Partnership has made distributions to the limited partners of sale or refinancing proceeds equal to their original capital contributions plus a 10% priority return thereon (to the extent not theretofore paid out of cash flow). Partnership management fees owed to the General Partner amounting to approximately $6,115,000 and $5,877,000 were accrued and unpaid as of September 30, 2010 and March 31, 2010, respectively, and are included in the line item Due to general partners and affiliates in the consolidated balance sheets.Current year partnership management fees may be paid out of operating reserves or refinancing and sales proceeds.As such, the General Partner cannot demand payment of the deferred fees except as noted above. (b) The Partnership reimburses the General Partner and its affiliates for actual Partnership operating expenses incurred by the General Partner and its affiliates on the Partnership’s behalf. The amount of reimbursement from the Partnership is limited by the provisions of the Partnership Agreement. Another affiliate of the General Partner performs asset monitoring for the Partnership. These services include site visits and evaluations of the subsidiary partnerships’ performance. Expense reimbursements and asset monitoring fees owed to the General Partner and its affiliates amounting to approximately $477,000 were accrued and unpaid as of September 30, 2010 and March 31, 2010.The General Partner does not intend to demand payment of the deferred payables beyond the Partnership’s ability to pay them.The Partnership anticipates that these will be paid from working capital reserves or future sales proceeds. - 7 - INDEPENDENCE TAX CREDIT PLUS L.P. II AND SUBSIDIARIES Notes to Consolidated Financial Statements September 30, 2010 (Unaudited) (c) Independence SLP L.P., a special limited partner of the subsidiary partnerships, is entitled to receive a local administrative fee of up to $5,000 per year from each subsidiary partnership.As of September 30, 2010 and March 31, 2010, the subsidiary partnerships owed approximately $397,000 and $381,000, respectively, of these fees to Independence SLP L.P.These fees have been deferred in certain cases and the Partnership anticipates that they will be paid from working capital reserves or future sales proceeds. As of September 30, 2010, the Partnership is owed approximately $2,000 for an expense inadvertently paid by the Partnership on an affiliate’s behalf.This amount was repaid in October 2010. B) Due to Local General Partners and Affiliates Due to local general partners and affiliates at September 30, 2010 and March 31, 2010 consists of the following: September 30, March 31, Operating advances $ $ Development fee payable 0 Construction costs payable Management and other operating advances (45,181 ) (83,130 ) Loans payable to local general partner and affiliates (a) $ $ (a) Affordable Green Associates, L.P. borrowed monies from affiliates of the Local General Partners while the building was being constructed. Interest was accrued at rates from 8% to 11% during the construction period. The loans are now due on demand and do not accrue interest. Due to local general partners and affiliates at September 30, 2010 and March 31, 2010 included in the discontinued liabilities consists of the following: September 30, March 31, Development fee payable $ $
